 CROWN DRUG COMPANY1174.The aforesaid unfair labor practices occurring in connection with the opera-tion of Allied Aviation's business,have a close, intimate,and substantial,relationto trade, traffic, and commerce' among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.[Recommendations omitted from publication.]Crown Drug CompanyandRetail Clerks International Asso-ciation,Local No.782, AFL,Petitioner.Case No. 17-RC-20010.July 12,1955DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Cyrus A. Slater, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.With respect to the bargaining unit, the sole issue in this caseis whether a unit limited to the employees in the Employer's divisions1 and 2, located within the greater Kansas City metropolitanarea, isappropriate, as the Petitioner requests, or whether the bargaining unitmust necessarily embrace all of the Employer's stores in the States ofMissouri, Kansas, and Oklahoma.The Board considered this sameissue,on the same facts, and held that the more limited unit could beappropriate for bargaining purposes depending upon the outcome ofa separateelection.'We see no reason now to alter that earlier deci-sion.Accordingly, we find that all employees employed in the Em-ployer's stores within the Employer's divisions 1 and 2, located withinthe greater Kansas City metropolitan area, including pharmacists,fountain employees, regular part-time employees, relief employees,and employees in the RX prescription center located at 3100 Troost,Kansas City, Missouri, but excluding porters, guards, store managers,assistantstore managers, fountainmanagers,employees of all otherdivisions, and supervisors as defined in the Act, may constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.However, this unit includes pharmacists, who we have found areprofessionalemployees, and wemust first ascertaintheirdesires as to1 Crown Drug Company,108 NLRB 1120.113 NLRB No. 17. 118DECISIONS OF NATIONAL LA130R RELATIONS BOARDinclusion in a unit with nonprofessional employees.We shall there-fore direct separate elections in the following voting groups in the unit :(a)All employees except pharmacists.(b)All pharmacists.The employees in. voting group (a) will be polled to determine whetheror not they wish the Petitioner to represent them.The employees invoting group (b) will be asked two questions on their ballot : (1) Doyou desire to be included, together with the nonprofessional employeesin voting group (a), in a unit of all employees employed in the Em-ployer's division 1 and 2 stores located in the greater Kansas Citymetropolitan area for the purposes of collective bargaining? (2) Doyou desire to be represented for the purposes of collectivebargainingby the Petitioner? If a majority of the professional employees in vot-ing group (b) vote "Yes" to the first question, they will be includedin such unit, which in that event we find to be appropriate. Theirvotes on the second question will then be counted together with thevotes of the nonprofessional voting group (a) to decide the questionof representation for the whole unit. If on the other hand a majorityof the professional employees in voting group (b) vote against in-clusion, we find voting groups (a) and (b) each constitute a separateappropriate unit.The votes of each voting group will then be sepa-rately counted to decide whether or not that group desires to be repre-sented by the Petitioner.5.In the earlier case we found the record insufficient to enable us todetermine the voting eligibility of relief employees.The parties nowstipulate, and we find, that relief employees should be eligible to voteif they have worked on 4 or more clays during the month preceding thenotice of elections.In all other respects we adhere to the eligibilitystandards of the earlier case.[Text of Direction of Elections omitted from publication.]Interboro Chevrolet Co., Inc.andJohn J. Robinson, Jr., PetitionerandLocal 596,Garage, Parking and Service Station Employees'Union, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, AFL and Local 724,District1,InternationalAssociationofMachinists,AFL.Case No. 4-RD-1 /2. July 112,1955SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant toa Decisionand Directionof Election dated February 25,1955,1 an electionby secret ballot was conducted on March 14, 1955,111] NLRB 783113 NLRB No. 16.